


110 HR 483 IH: To authorize the Secretary of Agriculture to carry out

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 483
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Agriculture to carry out
		  certain land exchanges involving small parcels of National Forest System land
		  in the Tahoe National Forest in the State of California, and for other
		  purposes.
	
	
		1.Land exchanges, Tahoe
			 National Forest, California
			(a)Christensen
			 exchangeNotwithstanding
			 section 3 of Public Law 97–465 (16 U.S.C. 521e; commonly known as the Small
			 Tracts Act), the Secretary of Agriculture may use the authority of such Act to
			 acquire land from Irving N. Christensen in that portion of the
			 SW1/4NW1/4 of section 16, township 19
			 north, range 9 east, Mount Diablo meridian, lying southwest of California State
			 Highway 49 and that portion of the
			 S½NE1/4 of section 17 of the same
			 township and range lying southwest of California State Highway 49 and northeast
			 of the North Fork Yuba River, through an exchange of all right, title, and
			 interest of the United States in and to a parcel National Forest System land in
			 Tahoe National Forest, California, lying north of California State Highway 49
			 within the N½N½ of such section
			 17.
			(b)McCreary
			 exchangeThe Secretary of
			 Agriculture may use the authority provided by Public Law 97–465 (16 U.S.C. 521c
			 et seq.; commonly known as the Small Tracts Act) to acquire land from Dennis W.
			 McCreary and Cindy M. McCreary in lot 19 of section 35, township 20 north,
			 range 10 east, Mount Diablo meridian, through an exchange of all right, title,
			 and interest of the United States in and to a parcel National Forest System
			 land in Tahoe National Forest, California, in lot 121 of such section 35. For
			 purposes of Public Law 97–465, this land exchange is deemed to involve a
			 mineral survey fraction.
			(c)WithdrawalSubject to valid existing rights, all lands
			 to be exchanged under this section are withdrawn from location, entry, and
			 patent under the mining laws of the United States.
			
